 

BARNES GROUP INC.
STOCK AND INCENTIVE AWARD PLAN
STOCK OPTION SUMMARY OF GRANT
For Employees in Grade 21 and Up
 
Barnes Group Inc., a Delaware corporation (the “Company”), under the Barnes
Group Inc. Stock and Incentive Award Plan, as amended (the “Plan”), hereby
grants to the individual named below (“You” or “Grantee”) this Option (the
“Grant”) to purchase the number of shares of Common Stock set forth below (the
“Shares”). The Grant is subject to this Stock Option Summary of Grant (this
“Summary of Grant”), and the Stock Option Agreement attached as Exhibit A (the
“Stock Option Agreement”) and the Plan, both of which are incorporated herein by
reference and made part hereof. Unless otherwise defined, capitalized terms used
in this Summary of Grant and the Stock Option Agreement have the meanings set
forth in the Plan.
Grantee:
[__________________________]
Grant Date:
[______] [__], [___]
Expiration Date:
[______] [__], [___]
 
 
Number of Shares and Vesting Schedule:
[________] Shares. The Shares will vest as to 1/3 on the 18-month, 30-month and
42-month anniversaries of the Grant Date, as follows:
 
No. of Shares
Vesting Date
 
 
[______] [__], [___]
 
[______] [__], [___]
 
[______] [__], [___]
 
 
 
 
Unless provided otherwise in the Stock Option Agreement, the Option will vest in
accordance with the foregoing vesting schedule if You remain in continued
employment with the Company through the applicable vesting date.
 
 
Purchase Price per Share:
$[______], which is 100% of the Fair Market Value of a Share on the Grant Date
(the “Purchase Price”)
 
 
Type of Grant:
¨ Incentive Stock Option
¨    Non-Statutory Stock Option (also referred to as a Non- Qualified Stock
Option)
 
 

 
Grant Acceptance:    
    
You agree to be bound by the Plan, the Stock Option Agreement and this Summary
of Grant by electronically acknowledging and accepting the Grant following the
date of the Company's electronic or other written notification to You of the
Grant. You accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Summary of Grant or the Stock Option Agreement. In no event do You acquire any
rights to the Grant unless You electronically accept, no later than 60 days
after the Grant Date, this Summary of Grant and the attached Stock Option
Agreement.
 
You acknowledge that the Plan and the Plan prospectus are available as part of
the online grant package

1

--------------------------------------------------------------------------------

 

with E*Trade and Barnes Net at
http://barnesnet.barnesgrp.net/Legal/default.aspx, respectively, and that paper
copies of the Plan and the Plan prospectus are available upon request by
contacting the Manager, Stockholder Relations, Monique B. Marchetti, at
mmarchetti@bginc.com or 860-973-2185.
 
 

2

--------------------------------------------------------------------------------

 

EXHIBIT A
STOCK OPTION AGREEMENT
NON-QUALIFIED STOCK OPTION
Under the provisions of the Barnes Group Inc. Stock and Incentive Award Plan, as
amended through December 10, 2010, (the “Plan”), the Compensation and Management
Development Committee of the Company's Board of Directors (the “Committee”) has
authorized the execution of this Agreement. Capitalized terms used in this
Agreement and not otherwise defined herein will have the same meaning as
provided for in the Plan or Summary of Grant, as applicable.
NOW, THEREFORE, in consideration of the agreements of each, and for other good
and valuable consideration, the parties agree as follows:
1.Exercise. Except as provided below, the Grant will vest on the Vesting Dates
shown opposite the heading “Vesting Dates” on page 1 of the Stock Option Summary
of Grant but only if you have been actively and continuously employed with the
Company from the Grant Date to the Vesting Date. To the extent vested, you may
exercise the Options under this Grant, in whole or in part, at the time or times
as permitted by the Plan and this Grant Agreement if the Options have not
otherwise expired, been forfeited or terminated.
 
2.Termination of Grant. The Grant terminates on the Expiration Date unless it
terminates earlier under one of the following conditions:
 
(a)Voluntary Termination. If You terminate Your employment for any reason other
than (i) death, (ii) Disability, or (iii) Retirement (to the extent set forth in
(d) below), that portion of the Grant which is exercisable as of the date of
such termination of employment will terminate on the date of such termination of
employment. That portion of the Grant which has not yet become exercisable as of
the date of such termination of employment will be forfeited as of such date.
 
(b)Involuntary Termination. If Your employment is terminated by the Company
and/or its Subsidiaries without Cause, that portion of the Grant which is
exercisable as of the date of such termination of employment will terminate 1
year after such termination of employment. That portion of the Grant which has
not yet become exercisable as of the date of such termination of employment will
be forfeited as of such date.
 
(c)Death or Disability. If Your employment terminates as a result of death or
Disability, that portion of the Grant which has not yet become exercisable will
become exercisable as of the date of such termination of employment. The Option
will terminate 1 year after the date of termination of employment.
 
(d)Retirement. If Your employment terminates as a result of Retirement at least
1 year after the Grant Date, that portion of the Grant which has not yet become
exercisable will become exercisable as of the date of Retirement. The Option
will terminate 5 years after the date of Retirement.
 
(e)For Cause. Notwithstanding the preceding subsections, if Your employment is
terminated for Cause (even if such termination would otherwise qualify as
Retirement), all of the

3

--------------------------------------------------------------------------------

 

outstanding Grants will terminate on the date of such termination of employment.
 
(f)Change in Control. Except as otherwise provided in Your employment agreement
with the Company, the unvested portion of Your Grant will fully accelerate upon
Your termination of employment following a Change in Control (i) by the Company
without Cause, (ii) by You for Good Reason, (iii) on account of death, (iv) on
account of Disability, or (v) on account of Retirement, in each case, if Your
termination occurs on or within 2 years following a Change in Control. The
Option will terminate 2 years after the date of termination of employment.
 
(g)Miscellaneous. Notwithstanding any other provision of this Agreement, no
portion of the Grant may be exercised after the Expiration Date. The vesting of
the Grant is cumulative, but will not exceed 100% of the Shares subject to the
Grant. If the vesting schedule would produce fractional Shares, the number of
Shares for which the Grant becomes exercisable will be rounded down to the
nearest whole Share.
 
(h)Acceptance. Electronically accept this Grant, You irrevocably consent to any
forfeiture of the Option required or authorized by this Agreement
 
3.Method of Exercising Grant. The Grant may be exercised in whole or in part by
delivery of notice to the stock plan administrator of the Company (the
“Administrator”), in a form satisfactory to the Administrator, specifying the
number of shares which will be purchased and the date on which the shares will
be purchased (the “Purchase Date”). The notice must be accompanied by full
payment for the shares to be purchased. If You elect to pay the Purchase Price
in whole or in part with proceeds generated by the sale of stock acquired under
the Grant through a broker under a cashless exercise arrangement referred to in
Section 7(b)(iii) of the Plan, that part of the Purchase Price to be paid with
proceeds of such sale may be paid pursuant to the arrangement approved by the
Committee for this purpose. In addition, payment for shares being purchased
pursuant to the Grant may be made in whole or in part with shares of Common
Stock by either actual delivery of shares or by attestation, if those shares
have been owned by You for at least 6 months or were acquired on the open
market. The value of the shares will be their Fair Market Value on the Purchase
Date. Stock certificates representing any shares actually being delivered as
payment must be delivered to the Administrator on the Purchase Date. In
connection with the exercise of the Grant, the Common Stock to be issued will be
credited to a brokerage account established by the Company in Your name (or, in
the event of Your death, in the name of Your Beneficiary).
 
4.Code Section 409A. The Grant is intended to qualify as an option that “does
not provide for a deferral of compensation” within the meaning of Treasury
Regulation Section 1.409A-1(b)(5)(i)(A). The Grant and this Agreement will be
administered, interpreted and construed to carry out that intention, and any
provision of this Agreement that cannot be so administered, interpreted and
construed will to that extent be disregarded. However, the Company does not
represent, warrant or guarantee that the Grant does not provide for such a
deferral of compensation, nor does the Company make any other representation,
warranty or guaranty to You as to the tax consequences of the Grant or this
Agreement.
 
5.Your Commitments; Recoupment.
 
(a)If You, at any time before the Grant terminates: (i) directly or indirectly,
whether as an owner, partner, shareholder, consultant, agent, employee, investor
or in any other capacity,

4

--------------------------------------------------------------------------------

 

accept employment by, render services for or otherwise assist any other business
which competes with the business conducted by the Company or any of its
Subsidiaries in which You worked during Your last 2 years with the Company or
any of its Subsidiaries; (ii) directly or indirectly, hire or solicit or arrange
for the hiring or solicitation of any employee of the Company or any of its
Subsidiaries, or encourage any such employee to leave such employment; (iii)
use, disclose, misappropriate or transfer confidential or proprietary
information concerning the Company or any of its Subsidiaries (except as
required by Your work responsibilities with the Company or any of its
Subsidiaries); or (iv) are convicted of a crime against the Company or any of
its Subsidiaries; or (v) engage in any activity in violation of the policies of
the Company or any of its Subsidiaries, including without limitation the
Company's Code of Business Ethics and Conduct, or, at any time, engage in
conduct adverse to the best interests of the Company or any of its Subsidiaries;
then should any of the foregoing events occur, the Grant will be canceled,
unless the Committee, in its sole discretion, elects not to cancel such Grant.
The obligations in this Section are in addition to any other agreements related
to non-competition, non-solicitation and preservation of Company confidential
and proprietary information entered into between You and the Company, and
nothing herein is intended to waive, modify, alter or amend the terms of any
such other agreement.
 
(b)You agree that You will be subject to any compensation, clawback and
recoupment policies that may be applicable to You, as in effect from time to
time and as approved by the Board or the Committee, whether or not approved
before or after the Grant Date.
 
6.Restrictions on Grant. In no event may (a) You sell, exchange, transfer,
assign, pledge, hypothecate, mortgage or dispose of the Grant or any interest
therein, nor (b) the Grant or any interest therein be subject to anticipation,
attachment, garnishment, levy, encumbrance or charge of any nature, voluntary or
involuntary, by operation of law or otherwise and any attempt to do so, whether
voluntary or involuntary, will be null and void and no other party will obtain
any rights to or interest in the Grant. You may designate a Beneficiary to
receive the Grant in the event of Your death in accordance with Section 2(d) of
the Plan. Any Beneficiary will receive the Grant subject to all of the terms,
conditions and restrictions set forth in this Agreement, including but not
limited to the forfeiture provisions set forth in this Agreement.
 
7.Taxes and Withholding. The Committee may cause to be made, as a condition
precedent to any payment or transfer of stock hereunder, appropriate
arrangements for the withholding of any Federal, state or local taxes. If
applicable, the Company will have the right, in its discretion, to deduct from
any Dividend Equivalents payable pursuant to this Agreement, and from any shares
to be issued pursuant to this Agreement, cash and/or shares, valued at Fair
Market Value on the date of payment, in an amount necessary to satisfy all
Federal, state and local taxes required by law to be withheld with respect to
such Dividend Equivalents, cash and/or shares. You may be required to pay to the
Company, prior to delivery of certificates representing such shares and prior to
such shares being credited to a book entry account in Your name, the amount of
any such taxes. The Company will accept whole shares of Common Stock of
equivalent Fair Market Value in payment of the Company's minimum statutory
withholding tax obligations if You elect to make payment in shares.
 
8.Compliance with Law. The Company will make reasonable efforts to comply with
all applicable federal and state securities laws. However, no shares or other
securities will be issued pursuant to this Agreement if their issuance would
result in a violation of any such law. If at any time the Committee determines,
in its discretion, that the listing, registration or qualification of any shares
subject to this Grant upon any securities exchange or under any state or Federal
law, or

5

--------------------------------------------------------------------------------

 

the consent or approval of any government regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of this Grant
or the issue of shares hereunder, no rights under the Grant may be exercised and
shares of Common Stock may not be issued pursuant to the Grant, in whole or in
part, unless such listing, registration, qualification, consent or approval will
have been effected or obtained free of any conditions not acceptable to the
Committee and any delay will in no way affect the dates of vesting or forfeiture
of the Grant.
 
9.Amendments; Integrated Agreement. This Agreement may only be amended in a
writing signed by You and an officer of the Company duly authorized to do so.
This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.
 
10.Relation to Plan; Interpretation. The Grant is granted under the Plan, and
the Grant and this Agreement are each subject to the terms and conditions of the
Plan, which is incorporated in this Agreement by reference. In the event of any
inconsistent provisions between this Agreement and the Plan, the provisions of
the Plan control. References to Sections are to Sections of this Agreement
unless otherwise noted. The titles to Sections of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any Section.
 
11.Notices. Any notice hereunder by You will be given to the Senior Vice
President Human Resources and the Corporate Secretary in writing and such notice
and any payment by You will be deemed duly given or made only upon receipt by
the Corporate Secretary at Barnes Group Inc., 123 Main Street, Bristol,
Connecticut 06010, U.S.A., or at such other address as the Company may designate
by notice to You. Any notice to You will be in writing and will be deemed duly
given if delivered to You in person or mailed or otherwise delivered to You at
such address as You may have on file with the Company from time to time.
 
12.Interpretation and Disputes. This Agreement will be interpreted and
construed, and all determinations will be made, by the Committee, and any such
interpretation, construction or determination will be final, binding and
conclusive on the Company and You. In the event there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern.
 
Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Administrator within 30 days of the date
of the Committee's interpretation or construction. The mediation process shall
conclude upon the earlier of: (a) the resolution of the dispute; (b) a
determination by either the mediator or one or more of the parties that all
settlement possibilities have been exhausted and there is no possibility of
resolution; or (c) 30 days have passed since the filing of a request to mediate
with the AAA. A party who has previously submitted a dispute to mediation, and
which dispute has not been resolved, may submit such dispute to binding
arbitration pursuant to the rules of the AAA. Any arbitration proceeding for
such dispute must be initiated within 14 days from the date that the mediation
process has concluded. The prevailing party shall recover its costs and
reasonable attorney's fees incurred in such arbitration proceeding. You and the
Company specifically understand and agree that the failure of a party to timely
initiate a proceeding hereunder

6

--------------------------------------------------------------------------------

 

shall bar the party from any relief or other proceeding and any such dispute
shall be deemed to have been finally and completely resolved. All mediation and
arbitration proceedings shall be conducted in Bristol, Connecticut or such other
location as the Company may determine and You agree that no objection shall be
made to such jurisdiction or venue, as a forum non conveniens or otherwise. The
arbitrator's authority shall be limited to resolution of the legal disputes
between the parties and the arbitrator shall not have authority to modify or
amend this Agreement or the Committee's interpretation or construction thereof,
or abridge or enlarge rights available under applicable law. Any court with
jurisdiction over the parties may enforce any award made hereunder.
 
13.General.
 
(a)Nothing in this Agreement confers upon You any right to continue in the
employ or other service of the Company or any Subsidiary, or limit in any manner
the right of the Company, its stockholders or any Subsidiary to terminate Your
employment or adjust Your compensation.
 
(b)You have no rights as a stockholder with respect to any shares that may be
issued pursuant to this Agreement until the date of issuance to You of a stock
certificate for such shares or the date of a credit for such shares in a
brokerage account in Your name.
 
(c)This Agreement is binding upon the successors and assigns of the Company and
upon Your Beneficiary, estate, legal representatives, legatees and heirs.
 
(d)This Agreement is governed by and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of laws
thereof.
 
(e)If applicable, any shares that may be earned pursuant to this Agreement are
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code. Any provision of this Agreement that would
prevent any such shares from so qualifying will be administered, interpreted and
construed to carry out such intention, and any provision that cannot be so
administered, interpreted and construed will to that extent be disregarded.
 
14.Definitions.
 
(a)“Cause” means (i) Your willful and continued failure to substantially perform
Your duties with the Company (other than any such failure resulting from the
Your incapacity due to physical or mental illness) or (ii) Your willful engaging
in conduct which is demonstrably and materially injurious to the Company or its
Subsidiaries, monetarily or otherwise.
 
(b)“Disability” means, for Options, “disability” as defined in the Company's
long-term disability plan as in effect from time to time (or, if that plan is
not in effect at the time in question, as it was last in effect). For Restricted
Stock Units and Performance Shares, “Disability” means “disability” as set forth
in Treasury Regulation Section 1.409A-3(i)(4)(i).
 
(c)“Good Reason” means “good reason” as defined in the Company's Severance Plan
or in an employment or severance agreement if applicable.
 
(d)“Retirement” means retirement from the Company or a Subsidiary on or after
the first anniversary of the Grant Date and at age 62 or later with a minimum of
5 full years of service

7

--------------------------------------------------------------------------------

 

with the Company and/or its Subsidiaries.
 
(e)“Separation from Service” means a “separation from service with the employer”
within the meaning of Treasury Regulation Section 1.409A-1(h), where the
“employer” means the Company and all corporations and trades or businesses with
which the Company would be considered a single employer under Section 414(b) or
Section 414(c) of the Code (as determined in accordance with the first sentence
of Treasury Regulation Section 1.409A-1(h)(3)).
 
(f)“Separation from Service by Retirement” means a Separation from Service from
the Company or a Subsidiary on or after the first anniversary of the Grant Date
and at age 62 or later with a minimum of 5 full years of service with the
Company and/or its Subsidiaries under circumstances that do not constitute
Cause.
 

8